DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: the prior art of record teaches the picked-up image obtainer 11 captures the picked-up image by the dermoscopy imaging device 20; when a diagnosis assistance is performed by comparing a query image corresponding to an unknown second picked-up image relating to lesions with the reference image in the database; the data memory 16 stores not only the feature vector DB 160 created by the reference-image feature vector extractor 12 but also a skin image database that stores identification names for diseases for the purpose of learning and known skin image data in association with each other, for example US publications 20180061051. However, the prior art of record fails to show the limitation of claim 1, 9, and 17, “select a plurality of said pathologically confirmed digital images from said database that have a designated similarity to said digital query image; and display to a user probabilities that said digital query image displays a skin lesion having a pathology matching each of a plurality of skin cancer types”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667